Name: Commission Regulation (EEC) No 824/80 of 28 March 1980 re-establishing the levying of customs duties on other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97, products of category 98 (code 0980), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/ 18 Official Journal of the European Communities 2. 4 . 80 COMMISSION REGULATION (EEC) No 824/80 of 28 March 1980 re-establishing the levying of customs duties on other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics , articles made from such fabrics and articles of category 97 , products of category 98 (code 0980), origi ­ nating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply whereas, in respect of other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97, products of category 98 , the ceiling should be four tonnes ; whereas, on 24 March 1980 , the amounts of imports into the Community of the products in question , originating in Thailand , a country covered by preferential tariff arrangements , reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Thailand , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories (*), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion , originating in any of the said countries and terri ­ tories , once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 5 April 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) ( 2) (3 ) (4) 0980 98 59.06 59.06-00 Other articles made from yam, twine , cordage, rope or cables , other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics, articles made from such fabrics and arti ­ cles of category 97 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 27 . 12. 1979 , p. 1 . 2. 4 . 80 Official Journal of the European Communities No L 89/ 1 9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1980 . For the Commission Etienne DAVIGNON Member of the Commission